ACCEPTED
                                                                                                    01-14-01015-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              5/25/2015 11:20:22 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK



                                       No. 01-14-01015-CV
                                                                                FILED IN
                                   IN THE COURT OF APPEALS               1st COURT OF APPEALS
                                    FOR THE FIRST DISTRICT                   HOUSTON, TEXAS
                                        HOUSTON, TEXAS                   5/25/2015 11:20:22 AM
                                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk
                                         SANDRA NZE

                                           Appellant

                                               V.

                            UCHENNA NWABUEZE
                                   Appellee
_____________________________________________________________________________

APPELLEE’S MOTION TO ENQUIRE ON THE STATUS OF APPELLEE’S MOTIONS
      IN OPPOSITION TO APPLELLANT’S REQUEST FOR EXTENSIONS

       Comes Now the Appellee, Uchenna Nwabueze, by and through his attorney of record,
and presents this Motion to Enquire on the Status of Appellee’s Motions in Opposition of
Appellant’s Requests for Extensions to file a brief in the above styled case. Appellee would show
the Court the following:
       1. This is an appeal from an eviction case wherein Appellant was ordered by the Justice
           Court to vacate the premises in question. The County Court, on appeal, affirmed the
           Justice Court’s ruling and ordered Appellant to vacate the premises on or before
           December 31, 2014.
       2. Appellant made a second request for an extension. She filed a request, on her own,
           for an extension, in March 2015, and again in April 2015 when she retained the
           services of an attorney who filed the second request for an extension. The attorney’s
           reasons for the extension is that council has “previously scheduled depositions
           through April 28, 2015.”
       3. Appellee filed two Motions in Opposition of Appellant’s request for extensions to file
           a brief in this case.
       4. It is now May and Appellant to date has not filed a brief.
       5. Appellee continues to suffer enormous financial hardship while this appeal is pending
           because Appellant continues to occupy the residence without payment of rent or costs
           to Appellee.

       Appellee respectfully presents to the Court this Motion to Enquire on Appellee’s Motions
Opposing Appellant’s Request for Extension to file a brief, and a ruling on the issues in this case.


                                              Respectfully submitted,

                                              WHITE LAW OFFICE

                                              BY: ___ s/ Carlettte White
                                                     Carlette White,
                                                     P.O. Box
                                                     Sugar Land, Texas 77487
                                                     TBN: 21516430
                                                     281-203-0800
                                                     713-391-8724 fax
                                                     Whitelawoffice1@aol.com

                                                       ATTORNEY FOR APPELLEE


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been furnished by VIA email to
Appellant’s Attorney of Record on this 25th day of May, 2015.



                                                     BY: ___/s/ Carlettte White____________

                                                     Carlette White, Attorney for Appellee




                                                 2